DATAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 10/13/2022 amending claims 1, 4, 12, 15 and 20. Claims 1-6, 9, 10 and 12-20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compartment of the aircraft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “at least a substantial amount of M3 is routed into a compartment of the aircraft at a greater ambient temperature than a temperature of M3”.  Claim 12 recites a similar recitation in lines 12-13.  Therefore it is unclear
1) how M3 of claim 19 can be routed to compartment given that M3 was already
routed to a compartment in claim 12; and
2) whether the compartment of the instant quotation refers to the compartment of claim 12, or is a second compartment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “How Supersonic Inlets Work” (Anderson).
The preamble recitation “for optimizing engine air-mass-flow intake” is read as intended use by the examiner and is given little patentable weight. (see MPEP 2111.02(II)). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  The inlet of Anderson provides good pressure recovery while providing the required air flow mass to the engine for a particular power setting and minimizes spillage drag by bypassing excess inlet air thus optimizing air-mass flow (see sections 2.0 and 3.8.3).  It is noted that Anderson fig. 12 is also shown in NPL Campbell in the scenario Campbell figure is more in focus.
Regarding claim 20, Anderson discloses a system for optimizing engine air-mass-flow intake of an aircraft (SR-71 shown in fig. 8 below) comprising: a forward-facing airframe-inlet duct (see fig. 8 below) interoperably coupled to an inlet (an inlet can be portions of the duct aft of the forward bypass doors before the engine face in fig. 11) of an engine (J58 engine; see section 4.0) of the aircraft (SR-71 shown in fig. 8 below); a bypass door (forward bypass doors in figs. 9 and 11) coupled to the forward-facing airframe-inlet duct (see figs. 9 and 11) and adjustable to allow a selected amount of air entering an inlet of the forward-facing airframe-inlet duct to bypass the inlet of the engine (see middle condition of engine in middle of fig. 24); an air-pressure (PsDB; see fig. 12 below, and section 4.4) sensor (see fig. 12 below) arranged in the forward-facing airframe-inlet duct (see figs. 11, and 12 below); wherein a measured value ("PT1") (PsD8; see fig. 12 below and section 4.4) from the air-pressure sensor is used to calculate (see computation of ratio of pressures shown at “DUCT PRESSURE RATIO” in fig. 12 below) a ratio of PT1 to a free-free-stream ambient air-pressure value (PpLM that is in free-stream and external to duct; see fig. 12 below) ("PTO") (see computation of ratio of pressures shown at “DUCT PRESSURE RATIO” in fig. 12); and wherein the calculated ratio is used to determine a degree to which the bypass door is to be opened (see section 4.4).

    PNG
    media_image1.png
    276
    319
    media_image1.png
    Greyscale
[AltContent: textbox (inlet duct is a part of wing that is part of airframe )][AltContent: arrow]

    PNG
    media_image3.png
    262
    378
    media_image3.png
    Greyscale
[AltContent: textbox (air pressure sensor )][AltContent: arrow]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Method of Sizing Multi-Cycle Engines for Hypersonic Aircraft” (Kolden) in view of US Patent 2971328 (McLafferty) and Pub. No. US 20170335769 A1 (Boujida).
Regarding claims 1 – 6 and 10, Kolden discloses an aircraft comprising a forward-facing airframe inlet duct (see fig. 2 upper showing “Short” bypass structure; see integration of this inlet duct with airframe in fig. 6 lower), the forward-facing airframe inlet duct comprising an air-mass-flow bypass door (see “Bypass door” in fig. 2 upper).  Kolden does not explicitly disclose (claim 1:) a method of optimizing engine air-mass-flow intake of an aircraft, the method comprising: determining air mass flow ("M1") at a forward-facing airframe inlet duct; a sliding air-mass-flow bypass door; determining required air mass flow ("MR") of an engine coupled to the forward-facing airframe inlet duct; determining an air-mass-flow difference ("M3") between M1 and MR; and adjusting the sliding air-mass-flow bypass door to pass M3 such that at least a portion of M3 does not reach the engine; (claim 2:) obtaining air data; and determining required engine power; (claim 3:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct; (claim 4:) repeating the steps of claim 1 of determining M1, determining MR, determining M3 between M1 and MR, and adjusting the sliding air-mass-flow bypass door; (claims 5 and 6:) the air data comprises outside ambient temperature, altitude, and airspeed; and (claim 10:) wherein the determined required air mass flow is dependent on the determined required engine power; and routing M3 to a compartment of the aircraft at a greater temperature than a temperature of M3 to perform a cooling function.
McLafferty teaches (claim 1:) a method of optimizing engine air-mass-flow intake of an aircraft (the correct mass flow must enter the engine inlet to the compressor for a specific engine power output, see col. 4, ll. 65-73; any excess air flow that entered the inlet duct that leads to the engine is dumped outboard; McLafferty optimized this process because it eliminated sources of inaccuracy of the prior art, see col. 1, ll. 58-62, and also minimized spillage drag by bypassing excess air that entered the inlet duct at 12 in fig. 1, see col. 1, ll. 18-36), the method comprising: determining air mass flow ("M1") WCI at a forward-facing airframe inlet duct (see determination of WCI at 76 in lower portion of fig. 1 wherein WCI is airflow at inlet and also referred to as “mass air flow” in col. 1, ll. 20-25); determining required air mass flow ("MR") WCE (see fig. 1) of an engine (see compressor 14 of engine in fig. 1) coupled to the forward-facing inlet duct 12; determining an air-mass-flow difference ("M3") WCB (see fig. 1 at 108) between M1 and MR; and adjusting the air-mass-flow bypass door 116 to pass M3 such that at least a portion of M3 does not reach the engine (see adjustment signal 112 in fig. 1 and air flow shown by arrow at 116); (claim 2:) obtaining air data (22, 24, 26, 84, 100, see fig. 1); determining required engine power (RPM 92 and total temperature 84 represent engine “power output”; see fig. 1 and col. 4, ll. 65-73); (claim 3:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct (WCI at 76 in fig. 1 is determined by finding Mach number M0 (see fig. 1 at 44) at inlet duct 12; one of ordinary skill understands that Mach number represents claimed “airspeed” and “air density”; claimed “area” is taken into account in function 64 in fig. 1 in order to arrive at mass flow WCI); (claim 4:) repeating the steps of claim 1 of determining M1, determining MR, determining M3 between M1 and MR, and adjusting the sliding air-mass-flow bypass door (the steps are continuously implemented, see col. 4, ll. 43-46); (claims 5 and 6:) the air data comprises outside ambient temperature 84, altitude (altitude is be measured with pressure sensors in “PROBE CONE” in fig. 1 wherein Mach no. M0 represents altitude by way of air density that changes with altitude), and airspeed (Mach no. M0 is representative of airspeed that is also measured by comparing total and static pressure of probe cone); and wherein the determined required air mass flow is dependent on the determined required engine power; (claim 10:) the determined required air mass flow is dependent on the determined required engine power (WCE is based on engine RPM 92 and total temperature 84 that represent engine “power output”; see fig. 1 and col. 4, ll. 65-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to apply the method of optimizing engine air-mass-flow intake of an aircraft, the method comprising: determining air mass flow ("M1") at a forward-facing airframe inlet duct; a sliding air-mass-flow bypass door; determining required air mass flow ("MR") of an engine coupled to the forward-facing airframe inlet duct; determining an air-mass-flow difference ("M3") between M1 and MR; and adjusting the air-mass-flow bypass door to pass M3 such that at least a portion of M3 does not reach the engine; (claim 2:) obtaining air data; and determining required engine power; (claim 3:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct; (claim 4:) repeating the steps of claim 1 of determining M1, determining MR, determining M3 between M1 and MR, and adjusting the sliding air-mass-flow bypass door; (claims 5 and 6:) the air data comprises outside ambient temperature, altitude, and airspeed; and (claim 10:) wherein the determined required air mass flow is dependent on the determined required engine power as taught by McLafferty to the aircraft of Kolden in order to facilitate controlling the position of the air inlet bypass door of Kolden with improved accuracy (see McLafferty col. 1, ll. 59-62).
Kolden in view McLafferty teach the current invention as claimed and discussed above. Kolden does not explicitly disclose routing M3 to a compartment of the aircraft at a greater temperature than a temperature of M3 to perform a cooling function.
Boujida teaches engine intake bypass flow (at 36 in fig. 1) and further teaches bypass flow is routed into a compartment 38 of the aircraft (an engine is a part of the aircraft; for example the claim does not require M3 to go specifically to the fuselage or the cabin of an aircraft) at a greater ambient temperature than a temperature of the bypass flow to perform a cooling function (lubricating oil is cooled by bypass flow by way of heat exchanger  32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty with routing M3 to a compartment of the aircraft at a greater temperature than a temperature of M3 to perform a cooling function as taught by Boujida in order to facilitate using energy in bypass flow for thermal management (Boujida par. 2, bottom).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolden in view of McLafferty and Boujida, as applied to claim 2 above, and further in view of Pub. No. US 20170254216 A1 (Adibhatla).
As to claim 9, Kolden in view of McLafferty and Boujida teach the current invention as claimed and discussed above.  Kolden does not explicitly disclose the required engine power is determined using at least one of developmental test data and analytical data and at least some of the air data.  
McLafferty teaches (as discussed in the claim 10 analysis above that the required engine power is determined using at least some of the air data (WCE is partially based on engine RPM 92 and total temperature 84 that represent engine “power output”; see fig. 1 and col. 4, ll. 65-73)).  Adibhatla teaches data analysis of gas turbine engines (par. 42) and further teaches a required engine power is determined using developmental test data (par. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty and Boujida with the required engine power is determined using developmental test data as taught by Adibhatla in order to facilitate developing a schedule of engine power versus RPM and implementing the schedule with the routines 74 and 96 taught by McLafferty for example.

Claims 12 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolden in view of McLafferty, Boujida and Pub. No. US 20190277195 A1 (Cerra).
Regarding claims 12 – 17, Kolden discloses an aircraft comprising a forward-facing airframe inlet duct (see fig. 2 upper showing “Short” bypass structure; see integration of this inlet duct with airframe in fig. 6 lower), the forward-facing airframe inlet duct comprising an air-mass-flow bypass door (see “Bypass door” in fig. 2 upper). Kolden does not explicitly disclose (claim 12:) a method of optimizing engine air-mass-flow intake of an aircraft, the method comprising: determining air mass flow ("M1") at a forward-facing airframe inlet duct; a sliding air-mass-flow bypass door; determining required air mass flow ("MR") of an engine coupled to the forward-facing airframe inlet duct; determining an air-mass-flow difference ("M3") between M1 and MR; and adjusting the sliding air-mass-flow bypass door to pass M3 such that at least a portion of M3 does not reach the engine; (claim 13:) obtaining air data; determining required engine power; and wherein the determined required air mass flow is dependent on the determined required engine power; (claim 14:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct; (claim 15:) repeating the steps of claim 1; (claims 16 and 17:) the air data comprises outside ambient temperature, altitude, and airspeed.
McLafferty teaches (claim 12:) a method of optimizing engine air-mass-flow intake of an aircraft the correct mass flow must enter the engine inlet to the compressor for a specific engine power output, see col. 4, ll. 65-73; any excess air flow that entered the inlet duct that leads to the engine is dumped outboard; McLafferty optimized this process because it eliminated sources of inaccuracy of the prior art, see col. 1, ll. 58-62, and also minimized spillage drag by bypassing excess air that entered the inlet duct at 12 in fig. 1, see col. 1, ll. 18-36), the method comprising: determining air mass flow ("M1") WCI at a forward-facing airframe inlet duct (see determination of WCI at 76 in lower portion of fig. 1 wherein WCI is airflow at inlet and also referred to as “mass air flow” in col. 1, ll. 20-25); determining required air mass flow ("MR") WCE (see fig. 1) of an engine (see compressor 14 of engine in fig. 1) coupled to the forward-facing inlet duct 12; determining an air-mass-flow difference ("M3") WCB (see fig. 1 at 108) between M1 and MR; and adjusting the air-mass-flow bypass door 116 to pass M3 such that at least a portion of M3 does not reach the engine (see adjustment signal 112 in fig. 1 and air flow shown by arrow at 116); (claim 13:) obtaining air data (22, 24, 26, 84, 100, see fig. 1); determining required engine power; and wherein the determined required air mass flow is dependent on the determined required engine power (WCE is based on engine RPM 92 and total temperature 84 that represent engine “power output”; see fig. 1 and col. 4, ll. 65-73); (claim 14:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct (WCI at 76 in fig. 1 is determined by finding Mach number M0 (see fig. 1 at 44) at inlet duct 12; one of ordinary skill understands that Mach number represents claimed “airspeed” and “air density”; claimed “area” is taken into account in function 64 in fig. 1 in order to arrive at mass flow WCI); (claim 15:) repeating the steps of claim 12 (the steps are continuously implemented, see col. 4, ll. 43-46); (claims 16 and 17:) the air data comprises outside ambient temperature 84, altitude (altitude is measured with pressure sensors in “PROBE CONE” in fig. 1 wherein Mach no. M0 represents altitude by way of air density that changes with altitude), and airspeed (Mach no. M0 is representative of airspeed that is also measured by comparing total and static pressure of probe cone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden with a method of optimizing engine air-mass-flow intake of an aircraft, the method comprising: determining air mass flow ("M1") at a forward-facing airframe inlet duct; determining required air mass flow ("MR") of an engine coupled to the forward-facing airframe inlet duct; determining an air-mass-flow difference ("M3") between M1 and MR; and adjusting the air-mass-flow bypass door to pass M3 such that at least a portion of M3 does not reach the engine; (claim 13:) obtaining air data; determining required engine power; and wherein the determined required air mass flow is dependent on the determined required engine power; (claim 14:) wherein M1 is dependent on airspeed, air density, and an area of the forward-facing airframe inlet duct; (claim 15:) repeating the steps of claim 1; (claims 16 and 17:) the air data comprises outside ambient temperature, altitude, and airspeed as taught by McLafferty in order to facilitate providing a system for controlling the position of the air inlet bypass door of Kolden with improved accuracy (see McLafferty col. 1, ll. 59-62).
Kolden in view McLafferty teach the current invention as claimed and discussed above. Kolden does not explicitly disclose routing M3 to a compartment of the aircraft at a greater temperature than a temperature of M3 to perform a cooling function.
Boujida teaches engine intake bypass flow (at 36 in fig. 1) and further teaches bypass flow is routed into a compartment 38 of the aircraft (an engine is a part of the aircraft; for example the claim does not require M3 to go specifically to the fuselage or the cabin of an aircraft) at a greater ambient temperature than a temperature of the bypass flow to perform a cooling function (lubricating oil is cooled by bypass flow by way of heat exchanger  32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty with routing M3 to a compartment of the aircraft at a greater temperature than a temperature of M3 to perform a cooling function as taught by Boujida in order to facilitate using energy in bypass flow for thermal management (Boujida par. 2, bottom).
Kolden in view McLafferty and Boujida teach the current invention as claimed and discussed above current invention as discussed above.  Kolden does not explicitly disclose a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method discussed above of optimizing engine air-mass-flow intake of an aircraft.
McLafferty further teaches an electronics for executing the optimizing method discussed above regarding claim 12 (col. 2, ll. 68-72) but does not teach the details of the electronics.  Cerra teaches an engine 110 of an aircraft 100 (see fig. 1) using a bypass door 420 to communicate an airflow 404c (see figs. 4A and 4B) and further teaches a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method of using the bypass door (see par. 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty and Boujida with a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of optimizing engine air-mass-flow intake of an aircraft as taught by Cerra in order to facilitate improved performance and efficiency of control and to permit wireless control (see pars. 5 and 64, respectively).
As to claim 18, Kolden in view McLafferty, Boujida and Cerra teach the current invention as claimed and discussed above.  Kolden is silent wherein M3 is directed to a location of the aircraft where a drag impact thereof is minimized.
Boujida teaches engine intake bypass flow (at 36 in fig. 1) and further teaches bypass flow is directed to a location of the aircraft where a drag impact thereof is minimized (the bypass flow is exhausted at 40 in fig. 1 generally parallel with the engine exhaust and parallel with the free ambient stream thereby minimizing drag compared to exhausting the bypass flow not parallel to free stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty, Boujida and Cerra with wherein M3 is directed to a location of the aircraft where a drag impact thereof is minimized as taught by Boujida in order to facilitate reducing drag to improve fuel consumption.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolden in view of McLafferty, Boujida and Cerra, as applied to claim 13 above, and further in view of Adibhatla.
As to claim 19, Kolden in view of McLafferty, Huynh and Cerra teach the current invention as claimed and discussed above.  Kolden is silent wherein at least a substantial amount of M3 is routed into a compartment of the aircraft at a greater ambient temperature than a temperature of M3
Boujida teaches (as discussed in the claim 12 analysis above) wherein at least a substantial amount of M3 is routed into a compartment 38 of the aircraft (an engine is a part of the aircraft; for example the claim does not require M3 to go specifically to the fuselage or the cabin of an aircraft) at a greater ambient temperature than a temperature of M3 (lubricating oil is cooled by bypass flow by way of heat exchanger 32).
Kolden in view of McLafferty, Boujida, Cerra teach the current invention.  Kolden is silent the required engine power is determined using at least one of developmental test data and analytical data and at least some of the air data.
McLafferty teaches that the required engine power is determined using at least some of the air data (WCE is based on engine RPM 92 and total temperature 84 that represent engine “power output”; see fig. 1 and col. 4, ll. 65-73).  Adibhatla teaches data analysis of gas turbine engines (par. 42) and further teaches a required engine power is determined using developmental test data (par. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view McLafferty, Boujida and Cerra with the required engine power is determined using developmental test data as taught by Adibhatla in order to facilitate developing a schedule of engine power versus RPM and implementing the schedule with the routines 74 and 96 taught by McLafferty for example.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that the cited references including Boujida do not teach the newly amended limitations regarding independent claims 1, 12 and 20.  In response independent claims 1 and 12 include the limitation regarding routing the bypassed air to an aircraft compartment.  Boujida was cited in the 35 USC 103 section of the final office action mailed on 07/27/2022 with regard to similar limitation of claim 19.  It is not clear why applicant believes that Boujida is not applicable to the new limitations of claims 1 and 12 and thus Boujida continues to be cited.  New reference NPL Anderson is cited in the 35 USC section above regarding claim 20.

Pertinent Prior Art
NPL Campbell (“F-12 Series Aircraft Propulsion System Performance and Development”) teaches similar inlet control of bypass doors as Anderson cited in the 35 USC 102 section; and
US 3295555 teaches static air pressure sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741